PER CURIAM.
The pleadings herein were oral. Plaintiff claimed and proved herself entitled to two weeks’ wages, earned in the employ of the defendant as bookkeeper, amounting to $10. Defendant claimed payment. Although the testimony is not very clear, it appears that the defendant gave his check for the amount due the plaintiff to the Legal Aid Society, who at one time had the plaintiff’s claim for collection, and that this check was subsequently returned by the bank upon which it was drawn as being not good. The trial court rendered judgment in these words, viz.: “Judgment rendered
in favor of the defendant and against the plaintiff. Plaintiff is duly entitled to $10.” This determines nothing. The plaintiff, if “duly entitled to $10,” should have had judgment therefor.
Judgment reversed. New trial ordered, with costs to appellant to abide the event.